internal_revenue_service number release date index number -------------------------- -------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number --------------------- refer reply to cc psi plr-136336-11 date february re ---------------------------------------------- re ---------------------------------------------- legend - - - ------------------------------------------------ ------------------------------- ------------------------------------------------------------ taxpayer grantors trust a ---------------------------------------------------------------------------------------- - trust b - date state - state statutes - state statute - dear --------------- ------------------------ -------------------------- -------- -------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------- this letter responds to your letter dated date requesting rulings under sec_101 sec_675 sec_2033 sec_2036 sec_2038 and sec_2042 of the internal_revenue_code on date grantors established trust a an irrevocable_trust for the primary benefit of taxpayer taxpayer’s brother was named initial trustee of trust a during the life of taxpayer the trustee has discretion to distribute trust assets to taxpayer and taxpayer’s descendents for their support maintenance health and education in a reasonable standard of living_trust a will terminate upon the death of taxpayer and the remaining trust assets are to be distributed to taxpayer’s descendents taxpayer has not represented that taxpayer or any other individual is treated as the owner of the trust a under subpart e of part of subchapter_j of the code taxpayer established trust b an irrevocable_trust for the benefit of taxpayer’s descendents taxpayer has one daughter and one granddaughter daughter is the plr-136336-11 named trustee trustee of trust b taxpayer is prohibited from serving as a trustee article iii a of trust b provides that during taxpayer’s life the trustee excluding any insured trustee has discretion to distribute to taxpayer’s descendents net_income and principal for their health education maintenance and support in their accustomed manner of living article iii a provides that the trustee excluding any trustee that is related to or subordinate to the taxpayer and any interested or insured trustee may also distribute to taxpayer’s descendents so much of the net_income and or principal of the trust as the trustee may from time to time select for any purpose article iii b provides that upon taxpayer’s death the remaining trust estate is to be divided into per stirpital shares for taxpayer’s living descendents and held in further trust article viii provides that the trustee may acquire and retain life_insurance on the life of any individual or the joint lives of any individuals in which any beneficiary has an insurable interest the trustee excluding any trustee related to or subordinate to the taxpayer and any insured trustee who shall not participate in any decision involving a life_insurance_policy on such trustee’s life or its proceeds shall have all rights of an owner over life_insurance policies assigned to or otherwise owned by trust b article ix provides the maximum duration of trust is the longest period that property may be held in trust under the applicable rules governing perpetuities vesting accumulations the suspension of alienation and the like including any applicable_period in gross such as twenty-one years or ninety years article x provides that the trustee shall not reimburse taxpayer from assets of the trust for the taxpayer’s income_tax on the amount if any of the gross_income of the trust that is reportable directly on the taxpayer’s return under sec_671 article xiii provides that trust b is irrevocable taxpayer has no right to alter or amend trust b in any way none of the income or principal from trust b may be payable to taxpayer or be used to discharge any obligation of taxpayer taxpayer’s creditors taxpayer’s estate or the creditors of taxpayer’s estate article xv provides in part that a trustee may appoint successor trustees no successor trustee or co-trustee appointed by a beneficiary shall be a person or entity that is related or subordinate to such beneficiary within the meaning of sec_672 and the regulations thereunder article xvi f provides that the term interested trustee means a person who is or in the future may be eligible to receive income or principal pursuant to the terms of the trust if all trustees serving under the terms of the trust are interested trustees a court may appoint a special trustee to serve and exercise the powers of a disinterested trustee ie a person who is not an interested trustee plr-136336-11 article xvi f provides that the term insured trustee means a trustee who is the insured or one of the insured under a policy of life_insurance held in the trust no insured trustee may participate in the exercise of any incident_of_ownership over any policy that insures the life of such trustee article xvi f provides that the trustee is prohibited from making voting on or otherwise participating in any discretionary distribution of income or principal from a_trust that would discharge or substitute for a legal_obligation of that trustee including the obligation to support a beneficiary of the trust article xvi h provides that the grantor shall have no right either alone or in conjunction with any other person s to revoke amend or modify this agreement or any trust created by it article xvii provides that the trust shall be governed by the laws of state article xviii grants a right of withdrawal to each of taxpayer’s children and grandchildren limited by the gift_tax annual exclusion in effect at the time of each contribution and subject_to lapse at the end of each calendar_year or if earlier thirty days after the contribution to which it relates in an amount equal to the greater of the sums referred to in sec_2514 article xix provides that taxpayer has the power exercisable at any time and from time to time in a nonfiduciary capacity within the meaning of sec_675 without the approval or consent of any person in a fiduciary capacity within the meaning of sec_675 to acquire or reacquire any asset or assets forming part of the trust estate by substituting other_property of an equivalent value taxpayer shall exercise this power to substitute property by certifying in writing that the substituted property and the trust property for which it is substituted are of equivalent value and the trustee shall have a fiduciary obligation to ensure taxpayer’s compliance with the terms of this power by being satisfied in advance of completing the substitution that the properties acquired and substituted are in fact of equivalent value within the meaning of revrul_2008_22 this power cannot be exercised in a manner that can shift benefits among the trust beneficiaries trust a owns a life_insurance_policy on the life of taxpayer trust a intends to sell its interest in the policy to trust b for an amount equal to the value of trust a’s interest in the policy as determined under sec_25_2512-6 of the gift_tax regulations the trustee of trust a will obtain from the issuing insurance_company the interpolated terminal insurance reserve value for the policy as of the date of sale and use that amount plus the proportionate amount of premium last paid before the sale that covers the premium extending beyond the date of sale as the purchase_price taxpayer will fund trust b with the amount necessary to purchase the policy the trustee of trust b plr-136336-11 will be designated as the beneficiary of the policy trust b may incur debt or policy_loans as part of the administration of trust b state statutes invokes the prudent investor rules on trustees state statute provides that if a_trust has two or more beneficiaries the trustee shall act impartially in investing and managing the trust assets taking into account any differing interests of the beneficiaries you request the following rulings trust b will be treated as a grantor_trust with respect to taxpayer as a result of the application of either both sec_674 or and sec_675 taxpayer’s daughter and granddaughter will not be treated as grantors of trust b during the life of taxpayer as a result of any withdrawal right they may have with respect to contributions made to trust b the proposed sale to trust b of the policy is either not a transfer for valuable consideration under sec_101 or in the alternative will satisfy the requirements of sec_101 and therefore will not affect the application of sec_101 to policy proceeds that trust b will receive under the insurance_contract it proposes to purchase from the trust a the death of taxpayer will not be considered as a transfer that could result in a transfer for valuable consideration of the life_insurance_contract under the provisions of sec_101 and as a result under sec_101 the proceeds from the life_insurance_contract payable by reason of taxpayer’s death will not be included in the gross_income of trust b even if the life_insurance_contract is subject_to debt or policy_loans at the death of taxpayer the power to reacquire the corpus of trust b by substituting other_property of an equivalent value will not result in taxpayer possessing incidents_of_ownership under sec_2042 in the policy no portion of the principal of trust b will be included in taxpayer’s gross_estate under sec_2033 sec_2036 and sec_2038 at the death of taxpayer ruling_request sec_1 and sec_671 provides in part that where it is specified in subpart e of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of plr-136336-11 the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under this chapter in computing taxable_income or credits against the tax of an individual sec_672 defines a nonadverse_party as any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust a person having a general_power_of_appointment over the trust property shall be deemed to have a beneficial_interest in the trust sec_674 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which the beneficial_enjoyment of the corpus or the income therefrom is subject_to a power of disposition exercisable by the grantor or a nonadverse_party or both without the approval or consent of any adverse_party sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a fiduciary capacity sec_675 provides that the term power_of_administration means among other things a power to reacquire the trust corpus by substituting other_property of an equivalent value sec_1_675-1 of the income_tax regulations flush language provides that if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or a nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or the person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would cause a grantor to be treated as the owner of such portion of the trust within the principles of sec_671 through sec_678 provides that sec_678 shall not apply with respect to a power over income as originally granted or thereafter modified if the grantor of the trust is otherwise treated as the owner under the provisions of subpart e other than sec_678 the trust b agreement authorizes taxpayer to reacquire trust property by substituting other_property of an equivalent value this general power_of_administration may be sufficient under sec_675 to treat taxpayer as the owner of the trust property if plr-136336-11 the power is exercisable in a nonfiduciary capacity the circumstances surrounding the administration of the trust determine whether the grantor holds the power_of_administration in a nonfiduciary capacity this is question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the internal_revenue_service office where the returns are filed therefore we cannot determine at this time whether the grantor would be treated as the owner of trust b under sec_675 provided that the circumstances indicate that the grantor holds a power_of_administration exercisable in a nonfiduciary capacity the grantor will be treated as the owner of trust b under sec_675 under sec_678 the withdrawal rights granted to the beneficiaries result in the treatment of the beneficiaries as owners of the portions of trust b subject_to their respective withdrawal powers unless as provided in sec_678 the grantor is treated as the owner if it is determined that trust b is a grantor_trust under sec_675 with respect to taxpayer then it is a grantor_trust in its entirety with respect to taxpayer notwithstanding the withdrawal rights held by the beneficiaries that would otherwise make them owners under sec_678 ruling_request sec_3 and sec_101 provides that except as otherwise provided in sec_101 sec_101 and sec_101 gross_income does not include amounts received under a life_insurance_contract if such amounts are paid_by reason of the death of the insured sec_101 provides generally if a life_insurance_contract or any interest therein is transferred for valuable consideration the exclusion_from_gross_income provided by sec_101 is limited to an amount equal to the sum of the actual value of the consideration and the premiums and other_amounts subsequently paid_by the transferee the term transfer for valuable consideration is defined for purposes of sec_101 in sec_1_101-1 as any absolute transfer for value of a right to receive all or part of the proceeds of a life_insurance_policy an exception to the general_rule of sec_101 is provided in sec_101 when the contract is transferred to the insured to a partner of the insured to a partnership in which the insured is a partner or to a corporation in which the insured is a shareholder or officer in these cases the general_rule of sec_101 will not affect the application of sec_101 to the amount received by the beneficiaries a grantor_trust is generally disregarded for federal tax purposes revrul_85_13 1985_1_cb_184 provides that if a grantor is treated as the owner of an entire trust the grantor is considered to be the owner of the trust’s assets for federal_income_tax purposes under revrul_85_13 a transaction cannot be recognized as a plr-136336-11 sale_or_exchange for federal tax purposes if the same person is treated as owning the purported consideration both before and after the transaction revrul_2007_13 2007_11_cb_684 addresses two different factual situations in which a life_insurance_contract is transferred between trusts in situation a_trust tr1 acquired a life_insurance_contract in exchange for cash from a separate trust tr2 tr1 and tr2 were both grantor trusts which are treated as wholly owned by the grantor under subpart e of part of subchapter_j of the code grantor was the insured under the life_insurance_policy subject_to the transfer revrul_2007_13 holds that in situation that the grantor is treated for federal_income_tax purposes as the owner of the contract for applying the transfer for value limitations of sec_101 therefore the transfer of the life_insurance_contract between the two grantor trusts that are treated as owned by the same grantor is not a transfer for valuable consideration under sec_101 in situation of revrul_2007_13 a_trust tr1 acquired a life_insurance_policy in exchange for cash from a separate trust tr2 tr1 was a grantor_trust which is treated as wholly owned by the grantor under subpart e of part i of subchapter_j but tr2 was not a grantor_trust grantor was the insured under the life_insurance_policy subject_to the transfer because the grantor is treated as the owner of all of tr1 but not tr2 for federal_income_tax purposes grantor is treated as the owner of the cash but not the life_insurance_contract before the exchange and as the owner of the life_insurance_contract but not the cash after the exchange accordingly the transfer of the life_insurance_contract was made for valuable consideration within the meaning of sec_101 nevertheless the transfer for value limitations of sec_101 do not apply the transfer of the life_insurance_contract to a grantor_trust that is treated as wholly owned by the insured is a transfer to the insured within the meaning of sec_101 and therefore is excepted from the transfer for value limitations of sec_101 in the present situation taxpayer will be the grantor of trust b_trust a owns the life_insurance_policy on the life of taxpayer that taxpayer plans to acquire for trust b clearly the present situation is unlike situation in revrul_2007_13 because the grantors of the respective trusts are not the same grantors therefore based upon the facts provided and representations made we conclude that there has been a transfer of the life_insurance_contract for valuable consideration within the meaning of sec_101 however the transfer for value limitations of sec_101 do not apply because the transfer to taxpayer is a transfer to the insured within the meaning of sec_101 according to the facts the trustee of trust b will be the beneficiary of the life_insurance_policy that will be owned by the trust on the life of taxpayer we assume that when taxpayer dies the proceeds of the life_insurance_policy will be paid to the trustee beneficiary under sec_101 gross_income does not include amounts received under the life_insurance_contract if such amounts are paid_by reason of the death of the insured therefore based upon the facts provided and the representations made we plr-136336-11 conclude that the death of taxpayer will not be considered a transfer that could result in a transfer for valuable consideration under the provisions and accordingly under sec_101 the proceeds from the life_insurance_contract payable by the reason of taxpayer’s death will not be included in the gross_income of trust b ruling_request sec_2042 provides that the value of the decedent's gross_estate includes the proceeds of all life_insurance policies on the decedent's life receivable by beneficiaries other than the decedent's executor to the extent that the decedent possessed at death any incidents_of_ownership exercisable either alone or in conjunction with any other person sec_20_2042-1 of the estate_tax regulations provides that the term incidents_of_ownership is not limited in its meaning to ownership of the policy in the technical legal sense generally the term has reference to the right of the insured or the insured's estate to the economic benefits of the policy it includes the power to change the beneficiary to surrender or cancel the policy to assign the policy to revoke an assignment to pledge the policy for a loan or to obtain from the insurer a loan against the surrender_value of the policy revrul_2011_28 2011_48_cb_830 considers whether a grantor’s retention of the power exercisable in a nonfiduciary capacity to acquire an insurance_policy held by a_trust by substituting other assets of equivalent value will cause the value of the insurance_policy to be includible in the grantor’s gross_estate under sec_2042 in the ruling the grantor d established and funded a_trust with cash thereafter the trust purchased a life_insurance_policy on d’s life the trust is an irrevocable_trust for the benefit of d’s descendants the proceeds of the policy are payable to trust upon d’s death t is the trustee of trust and the terms of trust prohibit d from serving as trustee of trust d cannot revoke alter amend_or_terminate the trust the governing instrument of the trust provides d with the power exercisable at any time to acquire any property held in the trust by substituting other_property of equivalent value the trust instrument provides that the power is exercisable by d in a nonfiduciary capacity without the approval or consent of any person acting in a fiduciary capacity to exercise the power of substitution d must certify in writing that the substituted property and the trust property for which it is substituted are of equivalent value in addition under local law the trustee has a fiduciary obligation to ensure that the property that d seeks to substitute is equivalent in value to the property distributed to d moreover if a_trust has two or more beneficiaries local law requires the trustee to act impartially in investing and managing the trust assets taking into account any differing interests of the beneficiaries finally under local law and without restriction in the trust instrument the trustee has the discretionary power to acquire invest reinvest exchange sell convey control divide partition and manage the trust property in accordance with the standards provided by law plr-136336-11 the revenue_ruling compares the facts in the ruling to the facts in revrul_84_ 1984_2_cb_195 revrul_2008_22 2008_16_cb_796 and 65_tc_92 acq in result 1977_2_cb_1 the revenue_ruling states that the facts are similar to the situation in revrul_2008_22 where the grantor’s power of substitution was exercisable only in a nonfiduciary capacity the revenue_ruling concludes that d’s retained power to substitute assets of equivalent value for a life_insurance_policy held by the trust is not by itself an incident_of_ownership under sec_2042 provided the requirements under local law or the trust instrument described in the preceding paragraph are satisfied the facts in this case are similar to the facts in revrul_2011_28 under the terms of trust b taxpayer’s power to substitute assets is held in a nonfiduciary capacity the terms of trust b prohibit taxpayer from serving as trustee of the trust taxpayer does not the power_to_revoke alter amend_or_terminate the trust under the terms of the trust the assets that taxpayer may transfer into the trust must be equivalent in value to the insurance_policy that taxpayer will receive under the terms of trust b trustee has a fiduciary obligation to ensure that the assets substituted are of equivalent value accordingly as in the revenue_ruling taxpayer cannot exercise the power to substitute assets in a manner that will reduce the value of the trust corpus or increase taxpayer’s net_worth further under the terms of trust b and under statutes trustee has the ability to reinvest the assets and trustee has a duty_of impartiality to the trust beneficiaries accordingly as in the revenue_ruling there will be no shifting of benefits between or among the beneficiaries that could otherwise result from a substitution of property by taxpayer therefore based upon the facts provided and representations made we conclude that taxpayer’s power to reacquire the corpus of trust b by substituting other_property of an equivalent value will not result in taxpayer possessing incidents_of_ownership under sec_2042 in the policy ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or plr-136336-11 for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2036 provides in part that for purposes of sec_2036 the retention of the right to vote directly or indirectly shares of stock of a controlled_corporation shall be considered to be a retention of the enjoyment of transferred property and for purposes of sec_2036 a corporation shall be treated as a controlled_corporation if at any time after the transfer of the property and during the 3-year period ending on the date of the decedent's death the decedent owned with the application of sec_318 or had the right either alone or in conjunction with any person to vote stock possessing at least percent of the total combined voting power of all classes of stock sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power or terminate either by the decedent alone or by the decedent in conjunction with any other person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent's death revrul_95_58 1995_2_cb_191 modified revrul_77_182 1977_1_cb_273 revrul_77_182 previously concluded that a decedent’s power to appoint a corporate trustee only in the event of the resignation or removal by judicial process of the original trustee did not amount to a power to remove the original trustee that would have endowed the decedent with the trustee’s discretionary control_over the trust income revrul_95_58 holds that if the decedent possesses the power to remove the trustee and appoint an individual or corporate successor trustee that was not related or subordinate to the decedent within the meaning of sec_672 the decedent has not retained the trustee’s discretionary control_over the trust income for purposes of sec_2036 and sec_2038 revrul_2008_22 consideres whether corpus of a_trust was includible in the grantor’s gross_estate under sec_2036 or sec_2038 if the grantor retained the power exercisable in a nonfiduciary capacity to acquire property held in the trust by substituting other_property of equivalent value the facts in this ruling are similar to the facts in revrul_2011_28 except that in the latter ruling the corpus consists of a life_insurance_policy the service cited restatement third of trusts sec_79 for the general_rule that in situations where the grantor of a_trust holds a nonfiduciary power to replace trust assets with assets of equivalent value the trustee has a duty to ensure that the value of the assets being replaced is equivalent to the value of the assets being plr-136336-11 substituted further as in revrul_2011_28 under the terms of the trust the assets d transfers into the trust must be equivalent in value to the assets d receives in exchange and the trustee has the fiduciary obligation to ensure that the assets exchanged are of equivalent value accordingly the service stated that d cannot exercise the power to substitute assets in a manner that will reduce the value of the trust corpus or increase d’s net_worth further in view of the trustee’s ability to reinvest the assets and the trustees duty_of impartiality regarding the trust beneficiaries the service reasoned that the trustee must prevent any shifting of benefits between or among the beneficiaries that could otherwise result from a substitution of property by d the service concluded that under these circumstances d’s retained power will not cause the value of the trust corpus to be included in d’s gross_estate under sec_2036 or sec_2038 the circumstances in this case as discussed above under ruling_request mirror the circumstances in revrul_2008_22 accordingly based upon the facts provided and the representations made we conclude that the corpus of trust b is not includible in taxpayer’s gross_estate under sec_2033 sec_2036 and sec_2038 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter
